Citation Nr: 0532018	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-05 468	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to monetary burial allowance.





INTRODUCTION

The RO has indicated that the veteran served on active duty 
from September 1962 to July 1964.  The veteran died in August 
2002.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Detroit, Michigan.


FINDING OF FACT

The appellant has not demonstrated that she qualifies as a 
claimant for burial allowance based on the veteran's death.


CONCLUSION OF LAW

The appellant is not a proper claimant for burial allowance 
on account of the veteran's death.  38 C.F.R. § 3.1601 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the veteran's estate, the executrix of the 
estate of the person who paid for the veteran's burial or 
provided such service, or an individual acting for the 
veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile.  38 C.F.R. § 3.1601 
(2005).  

In this case, a funeral director filed a claim for payment in 
September 2002, shortly after the veteran's death.  The 
appellant was identified on the application as the person who 
had authorized the funeral services.  It was noted that she 
had been the veteran's fiancée.  The RO denied the funeral 
director's claim in October 2002.  The appellant was also 
notified of the denial.  

In October 2003, the appellant filed a "notice of  
disagreement" with the denial.  Because she had not 
previously filed a claim, see 38 C.F.R. § 3.1601, the Board  
construes this document as a claim for reimbursement of 
burial and funeral expenses.  However, she did not provide 
proof of her standing as a claimant within the meaning of  38 
C.F.R. § 3.1601.  She has shown that she was the veteran's  
attorney in fact while he was alive, but no information has 
been provided about her standing following his death.  

The Board remanded this case to afford the appellant the 
opportunity to present evidence that she qualified as a 
claimant for burial allowance in at least one of the ways set 
forth by § 3.1601.  Nevertheless, no further information has 
been received from her.  Absent a showing that she qualifies 
as a claimant for this benefit, her application must be 
denied.  38 C.F.R. § 3.1601.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
VA implemented this law through the provisions of 38 C.F.R. 
§ 3.159.  This regulation allows that, where an application 
is incomplete, VA will defer any assistance until the 
information necessary to complete the application is 
submitted.  Here, VA noted that more was needed from the 
applicant in order to complete her application, but she has 
failed to provide the information.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


